Case 3:16-cv-00601-MMD-WGC Document 60 Filed 09/08/20 Page 1 of 3
Case 3:16-cv-00601-MMD-WGC Document 60 Filed 09/08/20 Page 2 of 3




                                           September 8
       Case 3:16-cv-00601-MMD-WGC Document 60
                                           59 Filed 09/08/20
                                                    09/04/20 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that

 3   on this 4th day of September, 2020, I caused to be served electronically via the CM/ECF, the foregoing,

 4   STIPULATION AND ORDER TO DISMISS WITH PREJUDICE, to the following:

 5   Lester Canada, #12741
     Care of NNCC Law Librarian
 6   Northern Nevada Correctional Center
     P.O. Box 7000
 7   Carson City, NV 89702
     lawlibrary@doc.nv.gov
 8

 9
                                                           /s/ Caitie Collins
10
                                                           An employee of the
11                                                         Office of the Attorney General

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                       2
